Name: Regulation (EEC) No 757/70 of the Commission of 24 April 1970 amending Regulation (EEC) Nos 662/69 and 685/69 as regards the conditions for the sale of butter from public stocks
 Type: Regulation
 Subject Matter: marketing;  trade policy;  processed agricultural produce;  distributive trades
 Date Published: nan

 204 Official Journal of the European Communities 25.4.70 Official Journal of the European Communities No L 91 /31 REGULATION (EEC) No 757/70 OF THE COMMISSION of 24 April 1970 amending Regulation (EEC) Nos 662/69 and 685/69 as regards conditions for the sale of butter from public stocks THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having . regard to the Treaty establishing the European Economic Community ; of butter on the market ; whereas the purpose of making this distinction is to ensure that the balance of the market is not jeopardised ;, whereas, to this end the markings on the wrappings of butter marketed in Germany should be adapted; Whereas the Management Committee for Milk and Milk Products has not issued an Opinion within the time limit set by its Chairman ; HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for Article 1 of Regulation (EEC) No 662/69 : 'Butter taken into store before 31 July 1969 and held by the German, French and Netherlands intervention agencies shall , be sold to any interested party subject to the conditions provided for in this Regulation.' Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 2622/69 ,2 and in particular Article 6 (7) thereof; Whereas Article 1 of Commission Regulation (EEC) No 662/693 of 9 April 1969 on the sale by intervention agencies of butter exceeding a certain age, as last amended by Regulation (EEC) No 450/70,4 provided that the date for taking the butter in question into store is the date fixed for butter which has been the subject of the last tendering procedure under Commission Regulation (EEC) No 685/695 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 603/706 ; whereas the current temporary suspension of butter sales by tendering procedure in accordance with Regulation (EEC) . No 685/69 may prevent sales being carried out under Regulation (EEC) No 662/69 ; whereas it is possible to rectify the situation by altering the age of the butter sold in accordance with Regulation (EEC). No 662/69 ; Whereas Article 3 of the Regulation (EEC) No 662/69 and Article 18 ( 1 ) of Regulation (EEC) No 685/69 require the butter in question to be sold in special packaging to distinguish it from other makes Article 2 1 . The following shall be substituted for Article 3 ( 1 ) (b ) of Regulation (EEC) No 662/69 : '(b ) marketed in packets of a maximum weight of 500 g in packaging on which one or more of the following is clearly legible : ¢ "beurre d'intervention" or "beurre de frigo d'intervention" BestÃ ¤nden der"Molkereibutter aus Interventionsstelle" "burro d'ammasso" 1 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 328, 30.12.1969, p . 8 . 3 OJ No L 86, 10.4.1969, p. 8 . 4 OJ No L 56, 11.3.1970, p . 7. 5 OJ No L 90, 15.4.1969, p . 12. 6 OJ No L 72, 1.4.1970, p . 62. "interventieboter" (intervention butter) Official Journal of the European Communities 205 Article 3the marking or markings shall always appear in the language or languages of the Member State in which the butter is marketed.' 2 . 'Molkereibutter aus Bestanden der Interven ­ tionsstelle" shall be substituted for the second marking in Article 18 ( 1 ) (b ) of Regulation (EEC) No 685/69 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . However, the provisions in force until that date shall continue to apply to butter sold under such provisions . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1970 . For the Commission The President Jean REY